Case 2:20-bk-21020-BR          Doc 166 Filed 04/13/21 Entered 04/13/21 12:09:49                     Desc
                                Main Document     Page 1 of 2


 1 Jason M. Rund
   840 Apollo Street, Suite 351
 2 El Segundo, CA 90245
                                                                         FILED & ENTERED
 3 Telephone: (310) 640-1200
   Facsimile: (310) 640-0200
 4 jrund@srlawyers.com                                                         APR 13 2021
 5 Chapter 7 Trustee                                                      CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
 6                                                                        BY fortier    DEPUTY CLERK



 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       LOS ANGELES DIVISION
11

12    In re                                                  Case No. 2:20-bk-21020 BR
13    THOMAS VINCENT GIRARDI,                                Chapter 7
14                                                           ORDER GRANTING APPLICATION BY
                               Debtor.                       CHAPTER 7 TRUSTEE TO EMPLOY
15                                                           COMPASS AS REAL ESTATE BROKER
                                                             AND TO ENTER INTO EXCLUSIVE
16                                                           LISTING AGREEMENT
17                                                           [No Hearing Required]
18
19

20            The Chapter 7 Trustee’s Application to Employ Compass as Real Estate Broker and to Enter
21 Into Exclusive Listing Agreement; Declarations of Ted Clark and Heather Lillard in Support

22 Thereof [Docket No. 135] (the “Application”) filed by Jason M. Rund, Chapter 7 Trustee (the

23 “Trustee”) for the bankruptcy estate of Thomas Vincent Girardi (the “Debtor”), seeking an order

24 authorizing the employment of Compass, through its agents Ted Clark and Heather Lillard

25 (collectively, “Compass” or the “Broker”), as his real estate broker, at the expense of the estate, to

26 list and aid the Trustee in marketing and selling that certain residential real property of the estate
27 commonly known as 100 Los Altos Drive, Pasadena, California 91105 (the “Los Altos Property” or

28 the “Property”), and approving a proposed Residential Listing Agreement (Exclusive Authorization


                                                        1
Case 2:20-bk-21020-BR         Doc 166 Filed 04/13/21 Entered 04/13/21 12:09:49                 Desc
                               Main Document     Page 2 of 2


 1 and Right to Sell) and that certain Addendum to Residential Listing Agreement (collectively, the

 2 “Listing Agreement”) entered into between the Trustee and Compass for the purposes of the sale and

 3 authorizing the Trustee to extend, modify (except as to commission) and terminate the Listing

 4 Agreement in his sole discretion without further notice or Court order is considered by the Court

 5 without a hearing. Notice of Chapter 7 Trustee’s Application to Employ Compass as Real Estate

 6 Broker and to Enter Into Exclusive Listing Agreement [Docket No. 136] (the “Notice”) was provided

 7 pursuant to Local Bankruptcy Rule 2014-1(b) and served using the procedure set forth in Local

 8 Bankruptcy Rule 9013-1(o). There was no opposition or request for a hearing.

 9         The Court having reviewed the Application and the supporting declarations and exhibits, it
10 appearing that due and proper notice was given and for other good cause appearing,

11         IT IS HEREBY ORDERED that:
12         1.       The Application is granted.
13         2.       The Trustee is authorized to employ Compass, through its agents Ted Clark and
14 Heather Lillard, as his real estate broker pursuant to the terms and conditions set forth in the

15 Application.

16         3.       The Trustee is authorized to enter into the Listing Agreement with Compass pursuant
17 to the terms and conditions set forth in the Application.

18         4.       The Trustee is authorized to extend or amend the Listing Agreement from time to
19 time as he believes in his discretion to be appropriate under the circumstances without further notice

20 or order of the Court.

21                                                         ###
22

23

24    Date: April 13, 2021

25

26
27

28


                                                       2
